DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/03/2020.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 02/13/2020.
The Amendments to Claims 5-6 and 8-15, filed 02/13/2020, are acknowledged and accepted.
Newly submitted Claims 16-20, filed 02/13/2020, are acknowledged and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 7 recites the limitation "the charged particles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loxley et al. (CN 105474085), hereinafter Loxley.
Regarding claim 1, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, comprising, an upper substrate (12 transparent sheet) comprising a first electrode (46 electrode) provided thereon (Section: Description; paragraph 6, lines 1-4), and a plurality of protrusions (see annotated figure 11 below), arranged in a matrix at the first surface of the upper substrate (12 transparent sheet) (see annotated figure 11 below shows the protrusions on the lower 

    PNG
    media_image1.png
    308
    518
    media_image1.png
    Greyscale

Regarding claim 2, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein each protrusion is a circular-arc protrusion, each groove is a 
Regarding claim 3, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein each circular-arc protrusion is a hemispherical protrusion, each circular-arc groove is a hemispherical groove, and the hemispherical protrusion and the hemispherical groove are arranged concentrically to form the accommodation space (hemispherical weld bead structures) (see annotated figure 11 above). 
Regarding claim 4, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein each hemispherical protrusion has a diameter of about 10 to 30 micrometers; and a distance from a surface of the hemispherical protrusion to a surface of the hemispherical groove is about 2 to 5 micrometers (and "outward" directions beads 14 which are tightly stacked together in a single layer form an inwardly projecting 18 and the inward protruding of a single layer is about equal to the diameter of a bead 14 of thickness; figure 2).
Regarding claims 5 and 16, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein each hemispherical protrusion has a diameter of about 20 micrometers (and "outward" directions beads 14 which are tightly stacked together in a single layer form an inwardly projecting 18 and the inward protruding of a single layer is about equal to the diameter of a bead 14 of thickness; figure 2).
Regarding claim 10, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein a liquid storage tank is provided at a bottom of each circular-are groove (liquid can also be used as the fluid medium 20 thus forming a bead; Examiner notes the medium includes an dispersing liquid).
Regarding claim 11, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein a first electrode (46, electrode) is provided in each of the 
Regarding claim 12, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein two adjacent liquid storage tanks are communicated with each other (figure 11).
Regarding claim 13, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein the plurality of accommodation spaces are communicated at the first surface of the lower substrate (24, back plate substrate) (figure 11 shows the liquid is provided above the top surface of the substrate 24); and the bottoms of the plurality of circular-arc grooves are communicated with each other (figure 11).
Regarding claim 14, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein the plurality of accommodation spaces are spaced apart from each other (the arrows in figure 11 shows the spaces). 

    PNG
    media_image2.png
    311
    528
    media_image2.png
    Greyscale


Regarding claim 16, Loxley discloses, in figure 11, a display module (10, display) (section: Description; paragraph 3, line 1, wherein each hemispherical protrusion has a diameter of about 20 micrometers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 8-9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loxley et al. (CN 105474085), hereinafter Loxley as applied to claim 1 above, and further in view of Touge et al. (2016012117), hereinafter.

Loxley discloses the circular-are protrusions are provided on a surface of the substrate and are an integral structure with the surface and the circular-arc grooves are provided at the surface of the substrate and are an integral structure with the surface of the lower substrate (see annotated figure 11 above).  However, Loxley does not specifically disclose wherein the upper substrate comprises a glass plate layer and a first resin layer; and the lower substrate comprises a non-transparent substrate layer and a second resin layer.
Touge discloses wherein the upper substrate (61, first glass substrate) comprises a glass plate layer and a first resin layer (41, resin film); and the lower substrate comprises a non-transparent substrate layer and a second resin layer, the circular-arc grooves are provided at the surface of the second resin layer and are an integral structure with the second resin layer (Touge discloses The adhesive layers 51 and 52 are for bonding the first glass substrate 61 to the first transparent resin film 41 and the second glass substrate 62 to the second transparent resin film 42).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Loxley with the substrates and resin of Touge for the purpose of shaping the substrates. 
Regarding claim 8, Loxley discloses all the limitations in common with claim 1, and such is hereby incorporated.
Loxley fails to disclose wherein the second resin layer has a thickness of about 10 to 30 micrometers.
Touge discloses wherein the second resin layer has a thickness of about 10 to 30 micrometers (Touge discloses the thickness other than an uneven | corrugated | grooved part may be 0.5 micrometer or more and 50 micrometers or less).

Regarding claim 9, Loxley discloses all the limitations in common with claim 1, and such is hereby incorporated.
Loxley fails to disclose wherein the second resin layer has a thickness of about 20 micrometers.
Touge discloses wherein the second resin layer has a thickness of about 20 micrometers (Touge discloses the thickness other than an uneven | corrugated | grooved part may be 0.5 micrometer or more and 50 micrometers or less).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Loxley with the substrates and resin of Touge for the purpose of shaping the substrates. 

	
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 18, wherein the claimed invention comprises, in claim 18, wherein refractive indexes of the charged particles in the inverted emulsion, the first resin layer, and the uncharged liquid in the inverted emulsion are decreased sequentially, as claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872